Case 3:19-cv-04753-AET-TJB Document 33 Filed 08/28/19 Page 1 of 1 PageID: 2009



NOT FOR PUBLICATION



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 DEFENSE DISTRIBUTED, SECOND
 AMENDMENT FOUNDATION, INC.,
 FIREARMS POLICY COALITION, INC.,
 FIREARMS POLICY FOUNDATION,                                      Civ. No. 19-4753
 CALGUNS FOUNDATION, CALIFORNIA
 ASSOCIATION OF FEDERAL                                           ORDER
 FIREARMS LICENSEES, and BRANDON
 COMBS,

                      Plaintiffs,

     v.

 GURBIR GREWAL, ATTORNEY
 GENERAL of the STATE of NEW JERSEY,

                      Defendant.


THOMPSON, U.S.D.J.

          IT APPEARING that on March 7, 2019, the Court ordered that all proceedings in this

action are stayed until the related action in the Western District of Texas (Civ. Dkt. No. 18-637)

is resolved and no other motions for relief and/or appeals are viable (Order at 1–2, ECF No. 26),

          IT IS on this 28th day of August, 2019,

          ORDERED that Plaintiffs’ Amended Motion for Preliminary Injunction (ECF No. 18) is

DISMISSED without prejudice. Plaintiffs may refile this Motion once the stay has been lifted in

this action.



                                                             /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.


                                                    1
